UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1519


CHRISTOPHER D. PARHAM,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David J. Novak, Magistrate
Judge. (3:14-cv-00283-DJN)


Submitted:   November 30, 2015            Decided:   December 28, 2015


Before GREGORY, DUNCAN, and THACKER, Circuit Judges.


Reversed and remanded by unpublished per curiam opinion.


Thomas Bryan Byrne, North Chesterfield, Virginia, for Appellant.
Nora Koch, Acting Regional Chief Counsel, Charles Kawas, Acting
Supervisory Attorney, David E. Somers, III, Assistant Regional
Counsel,    SOCIAL   SECURITY    ADMINISTRATION,    Philadelphia,
Pennsylvania; Dana J. Boente, United States Attorney, Jonathan
H.   Hambrick,  Assistant United    States  Attorney,   Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher D. Parham appeals the district court’s order

affirming     the       Commissioner’s       denial          of       disability    insurance

benefits and supplemental security income.                            For the reasons that

follow, we reverse and remand.

     On     appeal,        Parham     asserts             that    a     January    30,       2013

questionnaire completed by Dr. DePalma, one of Parham’s treating

physicians,       was    new   and    material            evidence      that    rendered      the

disability determination of the Administrative Law Judge (“ALJ”)

unsupported       by     substantial         evidence.                Effectively,       Parham

asserts    that     the    questionnaire,             which       was    submitted      to    the

Appeals    Council       and   made       part       of    the    administrative        record,

obligated a remand to the ALJ.

     When a claimant submits to the Appeals Council “new and

material evidence relating to the period on or before the date

of   the   ALJ     decision,”        the    Appeals          Council       is    required      to

consider that evidence when deciding whether to grant review

over an ALJ decision.             Wilkins v. Sec’y, Dep’t of Health & Human

Servs.,     953     F.2d    93,      95    (4th       Cir.       1991);    see     20    C.F.R.

§§ 404.970(b), 416.1470(b) (2015).                         “Evidence is new if it is

not duplicative or cumulative and is material if there is a

reasonable possibility that the new evidence would have changed

the outcome.”           Meyer v. Astrue, 662 F.3d 700, 705 (4th Cir.

2011) (internal quotation marks omitted).                          In evaluating whether

                                                 2
remand   is   necessary,      we    view    the   administrative            record     as   a

whole,   including      the        new     evidence,        to     determine         whether

substantial      evidence     supports          the     Commissioner’s          decision.

Wilkins, 953 F.2d at 96; see Meyer v. Colvin, 754 F.3d 251, 257

(4th Cir. 2014) (considering whether new evidence “impugn[s] the

integrity” of ALJ’s decision).

      Our review of the record leads us to conclude that Dr.

DePalma’s     questionnaire        constitutes        new    and     material    evidence

that should have prompted a remand to the ALJ for full and

appropriate consideration.               Accordingly, we reverse the judgment

of the district court and remand with instructions to reverse

the   decision    of   the   Commissioner         and       remand    the     case    for   a

rehearing pursuant to 42 U.S.C. § 405(g) (2012).                              We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in    the     materials        before     this    court     and

argument would not aid the decisional process.



                                                              REVERSED AND REMANDED




                                            3